Title: From George Washington to Major General Nathanael Greene, 31 March 1778
From: Washington, George
To: Greene, Nathanael



Valley Forge March 31st 1778.

200,000 Bushels of Grain and as much Hay as can be drawn in from both sides of Delaware, to be lodged on the banks of Delaware from Trenton upwards.
200,000 Bushels of Grain and as much Hay as can be procured, at different posts on Schuylkill.
200,000 Bushels of Grain and as much Hay as can be procured within 40 Miles of the Camp, to be fixed at different posts from the Head of Elk to Camp.
100,000 Bushels of Grain and a proportionate quantity of Hay on the Line from Reading to Wright’s ferry on Susquehannah at different posts.
100,000 Bushels of Grain and a proportionate quantity of Hay on the Line of Communication between Delaware and Hudson’s River.
All the Hay to be screwed in Bundles—40,000 Bushels of Grain &

Hay in proportion, at Trenton, Allentown, and other lower parts of Jersey.

Sir, I approve of the above places for Magazines, with this proviso, that the one at Trenton shall not (in it’s full extent) be immediately formed, and that the others upon that River shall be tolerably high up, for security. The Quantity is, I presume, the result of estimation—for obvious reasons, I should prefer a number of small magazines to a few large ones—and think, if they were laid in quarterly—or for a term not exceeding four, or six months, it would be adviseable and proper; as the theatre of War may change—and taxation must reduce the price of every commodity.

